CONSULTING AGREEMENT

 

This Agreement (the “Agreement”), effective as of November 4, 2013 (the
“Effective Date”), by and between:

 

HARRY T. RITTENOUR, whose current business address is 47827 Halyard Drive,
Plymouth, MI 48170 (the “Consultant’); and

 

PERCEPTRON, INC., a Michigan corporation (the “Company”) or any successor
company.

 

WITNESSETH:

 

WHEREAS, the Consultant currently serves as President and Chief Executive
Officer and as a director of the Company and its subsidiaries, and is a party to
that certain Severance Agreement between the Company and the Consultant, dated
December 18, 2008 (the “Existing Agreement”);

 

WHEREAS, due to his retirement, the Consultant has voluntarily elected to
terminate his employment with the Company on the Effective Date and on and after
the Effective Date the Consultant will no longer serve as the President and
Chief Executive Officer, or as an employee of the Company, and the management of
the Company and its subsidiaries will be vested in the continuing officers and
directors thereof;

 

WHEREAS, the Existing Agreement will remain in force and effect until the
Effective Date after which it will terminate unless it is terminated pursuant to
its terms prior to the Effective Date;

 

WHEREAS, the Company wishes to appoint the Consultant by virtue of his knowledge
and experience with the Company as an independent consultant to the Company to
provide specified services as may be necessary or requested by the management
and board of directors of the Company beginning on the Effective Date;

 

WHEREAS, in consideration of the Company appointing the Consultant to provide
such services and in consideration of certain payments being made to the
Consultant on and after the Effective Date, the Consultant has agreed to execute
the Release Agreement (the “Release”) attached to this Agreement as Exhibit A;

 

WHEREAS, the Consultant desires to accept and perform such services;

 

NOW THEREFORE, the Company and the Consultant, in consideration of the mutual
promises herein contained and for other good and valuable consideration, the
receipt and sufficiency whereof is hereby acknowledged, agree as follows:

 

1.Agreement to Provide Services

 

1.1The Company hereby agrees to engage Consultant as an independent third party
consultant to the Company as of the Effective Date to perform and provide such
services (the “Services”) as requested by the Board of Directors or the
President and Chief Executive Officer of the Company or his designee(s). Until
June 30, 2014, upon forty-eight hours’ notice by the Company, Consultant will be
available Monday through Friday, 9:00 a.m. to 5:00 p.m., to the Company by phone
and/or in person in the Company’s Plymouth, Michigan headquarters, if necessary,
related to any issues or questions involving his prior position as President and
Chief Executive Officer of the Company.

 



 

 



 

1.2The Consultant further agrees that he will fully cooperate during the term of
this Agreement and after its termination at no additional cost to the Company
with respect to any claim, litigation or judicial, arbitral or investigative
proceeding initiated by any private party or by any regulator, governmental
entity, or self-regulatory organization, that relates to or arises from any
matter with which he was involved during his employment with the Company or that
concerns any matter of which he has information or knowledge.

 

1.3The Consultant shall, in discharging his Services under this Agreement, act
honestly and in good faith with a view to the best interests of the Company, and
shall exercise the care, diligence and skill that a reasonably prudent person
would exercise in comparable circumstances.

 

PROVIDED THAT it is understood that the Consultant is not being engaged to bind
the Company to any contracts or obligations.

 

1.4The Consultant resigns as an officer of the Company and its subsidiaries and
as a director of the Company’s subsidiaries effective as of the Effective Date.

 

1.5Performance:  The Consultant hereby accepts the foregoing appointment and
agrees faithfully to perform the Services reasonably requested by the Company
from time to time in a professional manner in accordance with this Agreement.
However, the Consultant will be under no obligation to perform Services that are
beyond his capabilities. It is understood, however, that the Consultant will
make every reasonable attempt to perform the Services as requested by the
Company.

 

1.6Non-Exclusivity:  Subject to compliance with the provisions of the Perceptron
Executive Agreement Not to Compete dated September 7, 2005 (“Non-Compete
Agreement”) and the Proprietary Information and Inventions Agreement dated
October 28, 1996 (“Confidentiality Agreement”), the Consultant may perform
consulting services for other companies during the term of this Agreement, so
long as they do not interfere with his provision of services to the Company
under this Agreement.

 

1.7Relationship between Parties:  The relationship between the parties
established b this Agreement is that of independent contracting parties. As
such, subject to the rights retained or granted to and the obligations
undertaken by each party pursuant to this Agreement, each shall conduct his or
its independent business on his or its own initiative, responsibility and
expense, and shall, except as expressly provided herein, have no authority to
incur obligations on behalf of the other party. No third party shall have or be
deemed to have acquired any rights under this Agreement. Neither party to this
Agreement shall use the name of the other in any public document, advertising,
public relations release or other publicity without the prior written consent of
the other party. Consultant shall have no authority to bind the Company or enter
into contracts on its behalf. The parties hereto agree that the Services to be
provided by Consultant are being provided on arm’s length terms.

 



2

 

 

 

1.8No Delegation:  Anything to the contrary notwithstanding, the Consultant
shall not delegate, assign, subcontract or otherwise convey any of his rights,
duties, obligations, powers or authority hereunder to any person or entity.

 

2.Consultant’s Fees and Benefits

 

2.1In consideration of the Consultant’s services and agreements hereunder, the
Company shall pay Consultant a consulting fee (the “Monthly Fee”) in the
aggregate amount of $29,166 per month (or a pro rata amount for any partial
month based upon the number of days in the month occurring during the term of
this Agreement) for each month during the term of this Agreement. All such
payments shall be made monthly in arrears.

 

2.2In the event that this Agreement is terminated (i) by the Consultant pursuant
to 3.2(a) hereof; or (ii) by the Company for Cause (as hereinafter defined)
pursuant to Section 3.2(d) hereof; or (iii) automatically pursuant to Sections
3.2(b), 3.2(c) or 1.6 hereof upon the Consultant’s death, Disability (as
hereinafter defined) or performing consulting services which interfere with
those provided to the Company, the Company shall have no obligation to pay the
Monthly Fee under Section 2.1 for any period from and after the effective date
of such termination, other than a pro rata portion of the Monthly Fee for the
month in which such termination occurs.

 

2.3The Consultant’s rights with respect to any options to purchase the Company’s
common stock shall be governed by the terms of the agreements pursuant to which
such options were issued except that the option agreements for option number
3295 issued December 1, 2011 and option number 3339 issued December 2, 2012 will
be amended to allow stock options for 5,000 shares of Common Stock that vest on
each of December 1, 2013 and December 2, 2013 will not terminate upon
Consultant’s resignation, but will continue to vest on those dates based upon
Consultant’s continued performance of Services through those dates. All other
unvested stock options held by the Consultant will terminate upon his
resignation.

 

2.4Subject to the Consultant electing continued medical coverage under the
Company’s medical plans as permitted under the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”), the Company will pay for or reimburse to
the Consultant any COBRA premiums due by him for a period ending upon the
earlier of December 31, 2013 or the date as of which the Consultant becomes
covered under the medical plan of another employer.

 



3

 



 

2.5The Company agrees to, and shall, indemnify the Consultant by reason of the
fact that he is serving as a consultant to the Company to the same extent that
the Company indemnifies its officers as provided in the Company’s Bylaws.

 

3.Term and Termination

 

3.1Term:  The term of this Agreement shall commence on the Effective Date and
shall continue in full force and effect until June 30, 2014.

 

3.2Termination:  This Agreement may be terminated as provided below:

 

(a)By written notice of termination to the other party, for any reason or no
reason, given at least thirty (30) days prior to the effective date of such
termination.

 

(b)Immediately upon the death of the Consultant;

 

(c)Immediately upon written notice from the Company following the Company’s
reasonable determination that the Consultant is unable to substantially fulfill
his Services under this Agreement due to a Disability. For purposes of this
Agreement, the term “Disability” means a physical, mental or emotional
incapacity that would have entitled the Consultant to long-term disability
benefits under the Company’s disability plan or policy had he been an employee;

 

(d)Immediately for Cause upon written notice from the Company to the Consultant.
For purposes of this Agreement, “Cause” shall mean (i) personal dishonesty in
connection with the performance of services for the Company; (ii) willful
misconduct in connection with the performance of services for the Company; (iii)
conviction for violation of any law involving (A) imprisonment that interferes
with performance of services or (B) moral turpitude; (iv) repeated and
intentional failure to perform stated services, after written notice is
delivered identifying the failure, and it is not cured within 10 days following
receipt of such notice; (v) breach of a fiduciary duty to the Company; (vi)
breach of the Non-Compete Agreement or Confidentiality Agreement, or (vii)
engaging in activities detrimental to the interests of the Company that have a
demonstrable adverse effect on the Company.

 

3.3Release:  The Consultant hereby acknowledges and agrees that if the Release
is revoked by the Consultant during the Revocation Period, this Agreement will
terminate without any amounts due hereunder paid to the Consultant for services
rendered.

 

3.4Survival:  Unless otherwise indicated by this Agreement, the Consultant’s
obligations under this Agreement shall not survive termination of this
Agreement.

 

4.Expenses and Reimbursement

 



4

 



 

The Company agrees to reimburse Consultant for all reasonable out-of-pocket
travel expenses incurred by Consultant in performing his services under this
Agreement provided that the Company has consented in writing to Consultant’s
incurring such expenses in advance.

 

Reimbursement of the foregoing expenses shall be made as promptly as reasonably
possible and in no event later than two and one-half months after the end of the
calendar year in which such expenses were incurred.

 

5.Books and Records

 

The Company shall have the right to examine and review at any reasonable time
all books, records, files and papers maintained and kept by the Consultant which
relate to this Agreement.

 

6.Confidential Information

 

6.1For purposes of the “Non-Compete Agreement,” “my Engagement” shall end on the
date this Agreement terminates.

 

6.2The provisions of the Confidentiality Agreement shall continue to apply to
services rendered by the Consultant when he is employed as a consultant to the
Company under this Agreement.

 

6.3This Clause 6 shall survive and continue to bind the parties following
termination of this Agreement.

 

7.Notices

 

Any notice made under this Agreement shall be in writing and shall be deemed
sufficiently given on the date of service if served personally or on the third
business day after mailing if mailed by certified or registered mail, postage
prepaid, addressed as indicated below:

 

If the Consultant: Harry T. Rittenour
1486 West Greenfield Court
Ann Arbor, Michigan 48108     If to the Company: Perceptron, Inc.
Attention: General Counsel
47827 Halyard Drive
Plymouth, Michigan 48170    

8.General

 

8.1Assignment:  Neither this Agreement nor any of the Consultant’s Services
hereunder may be assigned, subcontracted, or transferred, including any
assignment or transfer by operation of law, by the Consultant without prior
written consent of the Company.

 



5

 

 

 

8.2Third Parties:  The rights and privileges afforded by this Agreement are
solely for the benefit of the parties hereto and in no circumstances shall any
other person or entity have any rights or privileges or be entitled to any
benefits under this Agreement.

 

8.3Code of Conduct, Insider Trading and Company Policies:  The Consultant shall
comply with all applicable policies of the Company including, but not limited
to, the Company’s Insider Trading Policy and Code of Conduct and hereby agrees
to be bound by the confidentiality, insider trading, and other applicable
provisions contained therein. The Company will keep the Consultant informed in a
timely manner of any modifications to the Code of Conduct and the establishment
of trading windows.

 

8.4Amendments:  This Agreement may be amended or modified only by agreement in
writing signed by both the parties hereto.

 

8.5Waiver:  The failure of any party at any time to require performance of any
provision hereof shall in no manner affect its right at a later time to enforce
the same, and no waiver of any nature by any party, whether by conduct or
otherwise, shall be deemed to be a continuing waiver.

 

8.6Entire Agreement:  This Agreement sets forth the sole and entire agreement
and understanding of the parties (other than the Non-Compete Agreement and
Confidentiality Agreement, which shall remain in full force and effect after
execution of this Agreement) and cancels and supersedes all prior agreements
including but not limited to the Existing Agreement, and any agreement in
principle or oral statement, letter of intent, statement or understanding or
guidelines of the parties to this Agreement with respect to the subject matter
of this Agreement.

 

8.7Choice of Law:  To the extent not preempted by Federal law, this Agreement
shall be governed by and construed and enforced in accordance with the laws of
Michigan, without giving effect to the conflicts of law provisions thereof.

 

8.8Severability:  If any one or more of the provisions contained in this
Agreement or in any document executed in connection herewith shall be or become
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein or therein shall not in any way be affected or impaired; provided,
however, that in such case the parties achieve the purpose of the invalid
provision by agreeing to a new, legally, valid provision which shall become part
of this Agreement or such document.

 

8.9Captions:  The captions and headings used to identify Paragraphs herein shall
not be used to interpret this Agreement.

 



6

 

 

 

8.10Preambles:  The Preambles are part of this Agreement.

 

8.11Counterparts: This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 

8.12The Consultant agrees that he shall not participate in any insurance or
other employee benefit plan offered by the Company including but not limited to
workers’ compensation insurance, disability, pension, group health, group life,
savings or profit sharing plans, except as provided in Section 2.4 of this
Agreement. The Consultant acknowledges and agrees that, by reason of this
Agreement, the Consultant shall be responsible for all federal, state and local
employment, withholding, income and other taxes resulting from consulting fees
paid by the Company to the Consultant. The Consultant shall hold the Company
harmless from any liability or claim for the same. The Consultant understands
and agrees that, as an independent contractor, the Consultant is required to pay
Federal Social Security, Medicare and other taxes, along with federal, state
and/or local income or other tax, on amounts paid to the Consultant. The
Consultant understands that the Company will report the income earned by the
Consultant to the Internal Revenue Service on IRS Form 1099.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the 31st day of October, 2013.

 

Accepted and agreed for and on behalf of:

 

         Harry T. Rittenour                 By:  /s/ Harry T. Rittenour         
Date:  10/31/2013                      Perceptron, Inc.                 By:  /s/
David W. Geiss   Vice President, General Counsel and Secretary       Date: 
10/31/2013       

 

 



7

 

 



Exhibit A

RELEASE AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made by and between Harry T. Rittenour
(“Employee”) and Perceptron, Inc. (the “Company”).

 

RECITALS

 

A. Employee has terminated employment with the Company, effective November 4,
2013.

 

B. Employee has been given the opportunity to review this Agreement, to consult
with legal counsel, and to ascertain his rights and remedies.

 

C. Employee and Company, without any admission of liability, desire to settle
with finality, compromise, dispose of, and release any and all claims and
demands asserted or which could be asserted arising out of Employee’s employment
at and separation from Company.

 

In consideration of the foregoing and of the promises and mutual covenants
contained herein, it is hereby agreed between Employee and Company as follows:

 

AGREEMENT

 

1. In exchange for the good and valuable consideration set forth in that certain
Agreement, made as of October 31, 2013, between the Company and Employee (the
“Consulting Agreement”), Employee hereby releases, waives and discharges any and
all manner of action, causes of action, claims, rights, charges, suits, damages,
debts, demands, obligations, attorneys fees, and any and all other liabilities
or claims of whatsoever nature, whether in law or in equity, known or unknown,
including, but not limited to, age discrimination under the Age Discrimination
in Employment Act of 1967 (as amended), employment discrimination prohibited by
other federal, state or local laws, and any other claims, which Employee has
claimed or may claim or could claim in any local, state or federal or other
forum, against Company, its directors, officers, employees, agents, attorneys,
successors and assigns as a result of or relating to Employee’s employment at
and separation from Company and as an officer of Company as a result of any acts
or omissions by Company or any of its directors, officers, employees, agents,
attorneys, successors or assigns (“Covered Acts or Omissions”) which occurred
prior to the date of this Agreement; excluding only those for indemnification
under the Company’s articles of incorporation, bylaws or applicable law by
reason of his service as an officer or director of the Company (“Company
Indemnification Obligations”) and those arising under the Consulting Agreement.

 

2. The Company, for itself and for its directors, officers, employees, agents,
attorneys, successors and assigns, hereby releases, waives and discharges any
and all manner of action, causes of action, claims, rights, charges, suits,
damages, debts, demands, obligations, attorneys fees, and any and all other
liabilities or claims of whatsoever nature, whether in law or in equity, known
or unknown, which the Company has claimed or may claim or could claim in any
local, state or federal or other forum, against Employee, as a result of or
relating to Employee’s employment at and separation from Company and as an
officer of Company as a result of any acts or omissions by the Employee which
occurred prior to the date of this Agreement; excluding only those arising under
the Consulting Agreement, the Proprietary Information and Inventions Agreement
dated October 28, 1996 between the Parties and Stock Option Agreements between
the Parties, those arising in connection with Company Indemnification
Obligations or those arising from the Employee’s fraud, malfeasance, willful
misconduct or gross negligence. Notwithstanding the foregoing, nothing in this
Agreement shall be deemed a waiver of any rights or claims that the Company may
have under any insurance policy or against any third party, other than the
Employee.

 

 

 

 



 

3. Employee agrees to immediately return to Company all property, assets,
manuals, materials, information, notes, reports, agreements, memoranda, customer
lists, formulae, data, know-how, inventions, trade secrets, processes,
techniques, and all other assets, materials and information of any kind or
nature, belonging or pertaining to Company (“Company Information and Property”),
including, but not limited to, computer programs and diskettes or other media
for electronic storage of information containing Company Information and
Property, in Employee’s possession, and Employee shall not retain copies of any
such Company Information and Property. Employee further agrees that from and
after the date hereof he will not remove from Company’s offices any Company
Information and Property, nor retain possession or copies of any Company
Information and Property.

 

4. Employee agrees that he shall never make any statement that negatively
affects the goodwill or good reputation of the Company, or any officer or
director of Company, except as required by law, and except that such statements
may be made to members of the Board of Directors of the Company.

 

5. Employee covenants and agrees that he shall never commence or prosecute, or
knowingly encourage, promote, assist or participate in any way, except as
required by law, in the commencement or prosecution, of any claim, demand,
action, cause of action or suit of any nature whatsoever against Company or any
officer, director, employee or agent of Company (“Covered Litigation”) that is
based upon any claim, demand, action, cause of action or suit released pursuant
to this Agreement or involving or based upon the Covered Acts and Omissions.

 

6. Employee further agrees that he has read this Agreement carefully and
understands all of its terms.

 

7. Employee understands and agrees that he was advised to consult with an
attorney and did so prior to executing this Agreement.

 

8. Employee understands and agrees that he has been given twenty-one (21) days
within which to consider this Agreement.

 

9. Employee understands and agrees that he may revoke this Agreement for a
period of seven (7) calendar days following the execution of this Agreement (the
“Revocation Period”) and any payments or agreements conditioned upon his signing
this Agreement shall not be paid until the Revocation Period expires and such
payments shall not be required to be paid and such agreements shall be deemed
revoked if this Agreement is revoked. This Agreement is not effective until this
revocation period has expired. Employee understands that any revocation, to be
effective, must be in writing and either (a) postmarked within seven (7) days of
execution of this Agreement and addressed to Perceptron, Inc., 47827 Halyard
Drive, Plymouth, Michigan 48170 or (b) hand delivered within seven (7) days of
execution of this Agreement to Perceptron, Inc., 47827 Halyard Drive, Plymouth,
Michigan 48170. Employee understands that if revocation is made by mail, mailing
by certified mail, return receipt requested, is recommended to show proof of
mailing.

 

 

2

 



 

10. In agreeing to sign this Agreement and separate from Company, Employee is
doing so completely voluntarily and of his own free-will and without any
encouragement or pressure from Company and agrees that in doing so he has not
relied on any oral statements or explanations made by Company or its
representatives.

 

11. Both parties agree not to disclose the terms of this Agreement to any third
party, except as is required by law, or as is necessary for purposes of securing
counsel from either parties’ attorneys or accountants.

 

12. This Agreement shall not be construed as an admission of wrongdoing by
Company.

 

13. This Agreement contains the entire agreement between Employee and Company
regarding the matters set forth herein. Any modification of this Agreement must
be made in writing and signed by Employee and each of the entities constituting
the Company.

 

14. This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Michigan, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Michigan or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

 

15. In the event any provision of this Agreement or portion thereof is found to
be wholly or partially invalid, illegal or unenforceable in any judicial
proceeding, then such provision shall be deemed to be modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable,
or shall be deemed excised from this Agreement, as the case may require, and
this Agreement shall be construed and enforced to the maximum extent permitted
by law, as if such provision had been originally incorporated herein as so
modified or restricted, or as if such provision had not been originally
incorporated herein, as the case may be.

 

16. If there is a breach or threatened breach of the provisions of this
Agreement, Company may, in addition to other available rights and remedies,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violation of, any of the
provisions of this Agreement.

 

3

 

 

 

 

The parties hereto have entered into this Agreement as of this 31st day of
October, 2013.

 

 



  PERCEPTRON, INC.             By:   /s/ David W. Geiss   Name:   David W. Geiss
  Title:  Vice President, General Counsel & Secretary         EMPLOYEE          
  /s/ Harry T. Rittenour   Harry T. Rittenour



 

 



4

